Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 26, 2019 and July 27, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 14 objected to because of the following informalities:  Claim 14 cites “encapsulation body a wear coefficient.” The similar limitation from previously cancelled claim 1 cited “encapsulation body has wear coefficient”. 

Response to Arguments
4.	Applicant’s arguments, see Pg. 7, Ln 4 – 14, filed 02 December 2020, with respect to the rejection(s) of claim(s) 2 – 7, 10 – 16 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sommers (US 2019/0040959 A1), further in view of Radziszewski et al (US 7,677,079 B2), and further in view of Dittes (US 2017/0058956 A1). Applicant’s arguments, see Pg. 7, Ln 4 – 14, filed 02 December 2020, with respect to the rejection(s) of claim(s) 8 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sommers (US 2019/0040959 A1), further in view of Radziszewski et al (US 7,677,079 B2), and further in view of Sabol et al., (US 7,270,890 B2).
	In response to Applicant's argument above pertaining to “The skilled artisan would not start with Radziszewski to build a bearing assembly.” The Examiner respectfully disagrees. Sommers discloses, a bearing arrangement comprising seal members (para [0022], para [0035], para [0026], para [0025]). Applicant further argues “Radziszewski is directed to a system for crushing rocks. Thus, it desires intimate and violent contact between the rock crushing component 12 and rocks.” The Examiner respectfully disagrees. The instant application like Radziszewski et al (Col 1, ln 12-15) is in the field of monitoring the wear of a surface using a wear sensor. As the rocks erode the surface of the liner, the sensor detects how much the surface is worn. Applicant further argues “Further, even if considered, Radziszewski teaches to place any type of wear sensor in the component 12 (e.g., the component being worn down and that performs the function).Claim 14 requires a second element (sensor) that includes the wear detection capabilities.” The Examiner respectfully disagrees. Component 10 of Radziszewski et al is a wear sensor separate from the bearing assembly of Sommers. One skilled in the art would have combined the bearing assembly of Sommers with the component 10 of Radziszewski et al to teach the disclosure of the amended claim. Applicant further argues, “The skilled artisan would not move the sensing mechanism out of the component doing the work (e.g., crushing rock) and place it in a region that wears more. The item of interest is the component 12, not another, more wearable portion. Stated differently, Radziszewski requires that the "sensor" be in the component 12, not in a separate elements that has a different wear coefficient than component 12 as required in amended claim 14. It is noted that Sommers is alleged to teach the different wear coefficients. At best, that reference teaches two elements contacting a seal face that may be formed of different material but the relative wear coefficients of those materials.” The Examiner respectfully disagrees. Sommers discloses a tab (Fig 3A, para [0032]) that wears out and indicates the amount of wear compared to a threshold. For the tab to wear out, the wear coefficient of the first seal member has to be greater than the wear coefficient of the tab.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 – 7, 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US 2019/0040959 A1) (herein after Sommers), and further in view of Radziszewski et al (US 7,677,079 B2) (herein after Radziszewski et al).

	Regarding claim 2, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses the bearing arrangement of claim 14, wherein the encapsulation body is formed from a polymeric material. (Figs 1A, col 3, ln 10-12 the filler material 22, for example, is a non-conductive self hardening compound Such as epoxy resin or the like.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include an encapsulation body formed from a polymeric material taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 3, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 14, wherein the sacrificial conductor is electrically insulated by the encapsulation body. (Fig 1A, col 3, ln 40-43 In order to aid in maintaining the pair of segments 24, 26 and the wear portion 28 electrically isolated from one another along their lengths, a wire having an insulating jacket could also be used.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a sacrificial conductor that is electrically insulated by the encapsulation body taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 4, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 14, wherein the sacrificial conductor is electrically continuous within the encapsulation body. (Figs 1A, col 3, ln 16-24 Still referring to FIG. 1A, the signal relaying loop 20 is comprised of a pair of segments 24, 26 interconnected by a wear portion 28 toward the ends of the pair of segments 24, 26. In this regard, the wear portion 28 is the portion of the loop 20 which will be worn away with increased wear of the wear surface 14 of the component 12. In the present illustrative embodiment the wear portion 28 is manufactured from the same materials as the pair of segments 24, 26, for example, from a 24 gauge copper wire.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a sacrificial conductor is electrically continuous within the encapsulation body taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 5, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 14, wherein the sacrificial conductor is electrically discontinuous within the encapsulation body. (Figs 1A, 1B, col 3, ln 58-65 Referring now to FIG. 1B in addition to FIG. 1A, as the wear surface 14 is eroded, the tip 18 of the cavity 16 will eventually be exposed. Further erosion of the wear surface 14 will cause the filler material 22 also to be eroded. When the erosion of the wear surface 14 has progressed to the level of the element 20, the pair of segments 24, 26 will become isolated from one another due to the removal of the wear portion 28.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a sacrificial conductor is electrically discontinuous within the encapsulation body taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 6, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 14, wherein the sacrificial conductor comprises a wire loop with a monitoring end (Fig 1A, col 3, ln 22 wear portion 28) and a wear face end, (Fig 1A, col 3, ln 7 with the tip 18) the wear face end of the wire loop arranged between the wear face of the encapsulation body (Fig 1A, col 3, ln 3 The component has at least one wear surface 14) and the monitoring end of wire loop. (Fig 1A, col 3, ln 7-8 the tip 18 of the cavity 16 being positioned in proximity to the wear surface 14.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a sacrificial conductor comprising a wire loop with a monitoring end and a wear face end, the wear face end of the wire loop arranged  between the wear face of the encapsulation body and the monitoring end of wire loop taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 7, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Sommers further discloses, the bearing arrangement of claim 14, wherein the sacrificial conductor is a first sacrificial conductor (Fig 4, para [0035] For example, and referring to FIG. 4, a first instance 400a (with first sealing member 224a, first carrier 318a, and first tab 338a)) and further comprising a second sacrificial conductor, (Fig 4, para [0035] and a second instance 400b (with second sealing member 224b, second carrier 318b, and second tab 338b) the second sacrificial conductor connected to the first sacrificial conductor. (Figs 4, para [0036] any sacrificial/worn portions of the tabs 338a and 338b may merge/collect with one another in a common return line/channel 458 before being provided to the detection device 358.)

	Regarding claim 10, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 14, further comprising a resistance meter in electrical communication with the sacrificial conductor. (Fig 8, col 8, ln 47-51 Referring to FIG. 8, in order to measure the wear of lifters (reference 112 in FIG. 5) in a mill 100, a microprocessor controlled measuring set-up 138 was developed for interfacing with a network 140 of wear sensors 10 embedded within lifters in the mill 100.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a resistance meter in electrical communication with a sacrificial conductor taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 11, Sommers and Radziszewski et al disclose the limitations of claim 10, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 10, wherein the resistance meter comprises a processor in communication with a non-transitory machine readable medium with instructions recorded on it that, (Fig 8, col 6, ln 51-55 The measuring set-up 138 was comprised of a microcontroller 142, a memory 144 (for example ROM and/or RAM) and a Real Time Clock 146. In order to take readings from the individual sensors 10 of the wear sensor network 140) when read by the processor, cause the processor to: apply a voltage to the sacrificial conductor; (Fig 1A, col 3, ln 49-52 Illustratively, this is deter mined by measuring the resistance between the contacts 30, 32 (for example, by applying a voltage V, or alternatively a current, to one of the contacts 30, 32) measure an electrical parameter of the sacrificial conductor; (Fig 1A, col 3, ln 46-54 In operation, the state of the signalling paths is determined by sensing, using a suitable circuit (not shown), whether a signal transmitted via one contact30 is received by a receiver attached to the other contact 32. Illustratively, this is determined by measuring the resistance between the contacts 30, 32 (for example, by applying a voltage V, or alternatively a current, to one of the contacts 30, 32 and measuring the Voltage across a resistor 34 placed between the other contact and ground 36)) and provide an indication of seal wear when the measurement of the electrical parameter indicates that the sacrificial conductor is electrically discontinuous. (Fig 1A, col 3, ln 52-57 and measuring the voltage across a resistor 34 placed between the other contact and ground 36). If the resistance is suddenly increased, then this is an indication that the pair of segments 24, 26 have been isolated from one another (i.e. the loop 20 has been damaged and is no longer continuous).)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a resistance meter comprising a processor in communication with a non-transitory machine readable medium with instructions recorded on it that, when read by the processor, cause the processor to: apply a voltage to the sacrificial conductor; measure an electrical parameter of the sacrificial conductor; and provide an indication of seal wear when the measurement of the electrical parameter indicates that the sacrificial conductor is electrically discontinuous taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 12, Sommers and Radziszewski et al disclose the limitations of claim 11, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 11, wherein the instructions cause the resistance meter to measure seal wear based on at least two stepwise changes in the electrical parameter. (Fig 3, col 4, ln 54-61 a conductive loop 20 comprised of a first segment 24 and a series of second segments as in 46 and wear portions as in 48 is provided for. The wear portions as in 48 are arranged vis-a-vis the wear surface 14 such that erosion of the wear surface 14 will cause the second segments as in 46 to be successively isolated from the first segment 24 by successive wearing away of the wear portions as in 48.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include instructions causing the resistance meter to measure seal wear based on at least two stepwise changes in the electrical parameter taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 13, Sommers and Radziszewski et al disclose the limitations of claim 10, which this claim depends on.
	Radziszewski et al further discloses, the bearing arrangement of claim 10, wherein the electrical parameter is one of electrical resistance and current flow. (Fig 1A, col 3, ln 46-54 in operation, the State of the signalling paths is determined by sensing, using a suitable circuit (not shown), whether a signal transmitted via one contact30 is received by a receiver attached to the other contact 32. Illustratively, this is deter mined by measuring the resistance between the contacts 30, 32 (for example, by applying a Voltage V, or alternatively a current, to one of the contacts 30, 32 and measuring the Voltage across a resistor 34 placed between the other contact and ground 36))
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include an a electrical parameter that is one of electrical resistance and current flow taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

	Regarding claim 14, Sommers discloses, a bearing arrangement (Fig 1, para [0022] The shafts 32-34 are rotatably supported by a plurality of bearings 36), comprising: a bearing compartment housing a bearing assembly (Fig 1, para [0022] Each of these bearings 36 is connected to the engine housing 22 by at least one stationary structure such as, for example, an annular support strut); a seal assembly (Figs 3, 3A, para [0035] the sealing system 300) configured to impound a lubricant within the bearing compartment (Figs 3, 3A, para [0035] At least a portion of the sealing system 300 may be duplicated a number of times on an engine. For example, the sealing provided by the system 300 may be replicated as part of a larger oil system of the engine), the seal assembly comprising: a first seal member having a first seal member contact face (Figs 3, 3A, para [0026] The static structure 312 may include a sealing member 224 (e.g., a carbon segment) with a nose 226); a second seal member having a second seal member contact face (Figs 3, 3A, para [0025] The system 300 may interface rotating structure 206 (e.g., a rotatable seal runner)), wherein, in operation, the second seal member contact face is fixed relative to an inner race of the bearing assembly; (Fig 2, para [0002] The system 200 interfaces rotating structure 206; The rotating structure 206 is frequently referred to, or may include, a rotatable seal land/runner. As the details of the rotating structure 206 are known to one skilled in the art, a further description of the rotating structure 206 is omitted herein for the sake of brevity); seal member biasing means (Figs 3, 3A, para [0026] carrier 318) that bias the first seal member contact face into frictional engagement with the second seal member contact face (Figs 3, 3A, para [0031] Once the nose 226 has worn to the point shown in FIG. 3A, the rotating structure 206 may share an interface 352 with the (axially aft-most edge of the) tab 338) to impound the lubricant within the bearing compartment(Figs 3, 3A, para [0035] At least a portion of the sealing system 300 may be duplicated a number of times on an engine. For example, the sealing provided by the system 300 may be replicated as part of a larger oil system of the engine); fixed relative to the first seal member (Figs 3, 3A, para [0026] The static structure 312 may include a sealing member 224 (e.g., a carbon segment) with a nose 226); wherein the encapsulation body a wear coefficient greater than a wear coefficient of the first seal member (Fig 3A, para [0032] In accordance with the above, the tab 338 may serve as a sacrificial wear member by providing an indication that the sealing member 224 (e.g., the nose 226) has incurred wear in an amount that is greater than a threshold; The wear may be expressed in accordance with a dimension (e.g., length), a mass, etc.)
	Sommers fails to disclose, and a wear sensor; having: an encapsulation body with a wear face; a sacrificial conductor embedded within the encapsulation body and spaced apart from the wear face; and a monitoring lead extending into the encapsulation body and connected to the sacrificial conductor.
	In analogous art, Radziszewski et al discloses, and a wear sensor  (Fig 1A, 1B,col 2, ln 66-67- col 3, ln 1 Referring to FIG. 1A, an illustrative embodiment of a wear sensor in accordance with an illustrative embodiment of the; present invention); having: an encapsulation body (Fig 1A, 1B, col 3, ln 1-3 The wear sensor, generally referred to using the reference numeral 10, is comprised of a component 12 in which wear is to be sensed.) with a wear face (Fig 1A, 1B, col 3, ln 3-5 The component has at least one wear surface 14 which will be slowly eroded through, for example, contact with abrasive articles or the like (not shown)); a sacrificial conductor embedded within the encapsulation body  (Fig 1A, 1B, col 3, ln 8-10 A signal carrying loop 20 is inserted into the cavity 16 and secured therein using a filler material (or matrix) 22) and spaced apart from the wear face  (Fig 1A, 1B, col 3, ln 65-67 As will now be apparent to a person of ordinary skill in the art, isolation of the pair of segments 24, 26 from one another will cause the voltage across the resistor 34 to; Fig 1A, 1B, col 4, ln 1-3 drop to the ground 36, thereby providing an indication that the erosion of the wear surface 14 has reached depth (wear distance) D in the region of the loop 20); and a monitoring lead extending into the encapsulation body and connected to the sacrificial conductor (Fig 1A, 1B, col 3, ln 43-45 The ends of the pair of segments 24, 26 of the loop 20, which project beyond the filler material; 22, provide an easily accessible pair of contacts 30, 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers to include a wear sensor having an encapsulation body with a wear face; a sacrificial conductor embedded within the encapsulation body and spaced apart from the wear face; and a monitoring lead extending into the encapsulation body and connected to the sacrificial conductor taught by Radziszewski et al for the benefit of detecting the wear of a surface without having to physically inspect the surface. [Radziszewski et al: col 1, ln 50-53 Indeed, one problem with prior art mills is so that in order to assess the current state of wear of the liners, the mill must be stopped, cleaned and a physical examination of the liners take place; col 1, ln 65-67 In order to address the above and other drawbacks, there is disclosed a sensor for detecting erosion of a wear Surface of a component.]

7.	Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Radziszewski et al and Sommers, as applied to claim claims 2 – 7, 10 – 14 above, and further in view of Sabol et al., (US 7,270,890 B2) (herein after Sabol et al).

	Regarding claim 8, Sommers and Radziszewski et al disclose the limitations of claim 7, which this claim depends on.
	Sommers and Radziszewski et al fail to disclose, the bearing arrangement of claim 7, wherein the second sacrificial conductor is connected electrically in series with the first sacrificial conductor. 
In analogous art, Sabol et al. discloses, the bearing arrangement of claim 14, wherein the second sacrificial conductor is connected electrically in series with the first sacrificial conductor. (Figs 5A, 5B, col 9, ln 14-21 if the wear progresses far enough, the wear conductor 20 can break, causing an open circuit, as shown in FIG. SB. It will be appreciated that the measurement of resistance or amperage can be made across each individual wear conductor, thereby forming a series of individual circuits, or the total resistance or amperage can be measured across all of the wear conductors 20 in a single circuit 40.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a second sacrificial conductor connected electrically in series with the first sacrificial conductor taught by Sabol et al for the benefit of monitoring the wear of an component [Sabol et al. col 1, ln 48-54 Aspects of the invention relate to a wear monitoring system. One wear monitoring system according to aspects of the invention includes a first component and a second component. In one embodiment, the first component can be a gas turbine engine component. The first component has a surface. A first conductor is embedded in the first component at a predetermined depth beneath the surface.]

	Regarding claim 9, Sommers and Radziszewski et al disclose the limitations of claim 7, which this claim depends on.
	Sommers and Radziszewski et al fail to disclose, wherein the second sacrificial conductor is connected electrically in parallel with the first sacrificial conductor. 
	In analogous art, Sabol et al discloses, wherein the second sacrificial conductor is connected electrically in parallel with the first sacrificial conductor. (Fig 4G, col 6, ln 13-18 alternatively, at least two of the plurality of wear conductors 20 can be electrically connected. In one embodiment, the ends of the plurality of wear conductors 20 can be electrically connected so that the conductors 20 are connected in parallel, as shown in FIG. 4G.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a second sacrificial conductor connected electrically in parallel with the first sacrificial conductor taught by Sabol et al for the benefit of monitoring the wear of an component [Sabol et al. col 1, ln 48-54 Aspects of the invention relate to a wear monitoring system. One wear monitoring system according to aspects of the invention includes a first component and a second component. In one embodiment, the first component can be a gas turbine engine component. The first component has a surface. A first conductor is embedded in the first component at a predetermined depth beneath the surface.]

8.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Sommers and Radziszewski et al  as applied to claim claims 2 – 7, 10 – 14, and further in view of Dittes (US 2017/0058956 A1) (herein after Dittes).

	Regarding claim 15, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	In analogous art, Dittes discloses, the bearing arrangement as recited in claim 14, wherein the bearing assembly comprises: the inner race, wherein the inner race is arranged along a rotation axis (Fig 1, para [0023] FIG. 1 shows a bearing arrangement 1 with a bearing that comprises an inner race 2); an outer race extending about the inner race (Fig 1, para [0023] and an outer race 3 arranged coaxially with each other); and a plurality of roller elements distributed about the rotation axis and between the inner race and the outer race, wherein the first seal member is fixed in rotation relative to the outer race (Fig 1, para [0023] Several rolling elements 4 in the form of balls are arranged between the inner and outer races 2, 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a bearing assembly comprising,  inner race, wherein the inner race is arranged along a rotation axis; an outer race extending about the inner race; and a plurality of roller elements distributed about the rotation axis and between the inner race and the outer Dittes for the benefit of monitoring the wear condition of a bearing seal [Dittes: [0006] The object of the present invention is to provide an improved or alternative bearing arrangement that has a condition monitoring sensor.]

	Regarding claim 16, Sommers and Radziszewski et al disclose the limitations of claim 14, which this claim depends on.
	Sommers further discloses, the bearing arrangement of claim 14 further comprising a shaft supported for rotation by the bearing assembly, (Fig 1, para [0022] The shafts 32-34 are rotatably supported by a plurality of bearings 36; e.g., rolling element and/or thrust bearings.) wherein the first seal member comprises a carbon material, (Fig 3, para [0026] Referring to FIG. 2, a sealing system 200 is shown. The system 200 interfaces rotating structure 206 and static structure 212 in forming the seal) wherein the shaft is low pressure shaft or a high pressure shaft of a gas turbine engine. (Fig 1, para [0020] the turbine section 21 includes a high pressure turbine (HPT) section 21A and a low pressure turbine (LPT) section 21B.)
	In analogous art, Dittes discloses, wherein the second seal member comprises a steel material, (Fig 1, para [0024] the rolling elements 4 are arranged between the plates 6a, 6b. The plates 6a, 6b are made of steel but can be made of a different metal or a non-metallic material in other examples.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sommers and Radziszewski et al to include a second seal member that comprises a steel material taught by Dittes for the benefit of monitoring the wear condition of a bearing seal [Dittes: [0006] The object of the present invention is to provide an improved or alternative bearing arrangement that has a condition monitoring sensor.]




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	LEUCHTENBERG; CHRISTIAN, JOHNSON; AUSTIN, SAVAGE; PATRICK DAVID (US2017/0009550A1: SEALING ELEMENT WEAR INDICATOR SYSTEM). A seal assembly for use in a pressure containment device for containing a fluid pressure in an annular space around a drill string whilst allowing the drill string to rotate in the pressure containment device. The seal assembly includes a seal comprising and an inner surface and a tubular body, and a wear sensor embedded in the tubular body. The wear sensor emits an alert signal when the inner surface of the seal has been worn away by a preset amount.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866